Title: To James Madison from Henry W. and Lewis Phillips, 13 October 1808
From: Phillips, Henry W. and Lewis
To: Madison, James



Sir,
New York Octr. 13th. 1808

We were duly favoured with the Letter of Mr. D Brent in answer to ours on the subject of the Ship Jersey and cargo seized at Leghorn by the French Govt.
Not having received any information as to her fate by the St. Michaels, owing we presume to our friends not having known in time that the St. Michaels would return by way of France, we take the liberty of inquiring wether any information has reached your department of her condemnation or release.
The extreme anxiety we feel for the fate of that property, and the embarassing situation we are placed in, for want of such information will we are persuaded be a sufficient appology for the present application; it being the only source from which we can now expect the desired information.  With great respect we are your Most obdt. Servts.

Henry W & Lewis Phillips

